Opinions of the United
1999 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


11-22-1999

PA Mines Corp v Holland
Precedential or Non-Precedential:

Docket 98-3610, 98-3642




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1999

Recommended Citation
"PA Mines Corp v Holland" (1999). 1999 Decisions. Paper 308.
http://digitalcommons.law.villanova.edu/thirdcircuit_1999/308


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1999 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
Filed November 22, 1999

UNITED STATES COURT OF APPEALS
FOR THE THIRD CIRCUIT

Nos. 98-3610 and 98-3642

PENNSYLVANIA MINES CORPORATION

v.

MICHAEL H. HOLLAND, Trustee of the United Mine
Workers of America 1974 Pension Plan; Trustee of the
United Mine Workers of America 1992 Benefit Plan;
Trustee of the United Mine Workers of America 1993
Benefit Plan; DONALD E. PIERCE, JR., Trustee of the
United Mine Workers of America 1974 Pension Plan;
Trustee of the United Mine Workers of America 1993
Benefit Plan; ELLIOT A. SEGAL, Trustee of the United
Mine Workers of America 1974 Pension Plan; Trustee of
the United Mine Workers of America 1993 Pension Plan;
JOSEPH J. STAHL, II, Trustee of the United Mine
Workers of America 1974 Pension Plan; MARTY D.
HUDSON, Trustee of the United Mine Workers of America
1992 Benefit Plan; THOMAS F. CONNORS, Trustee of the
United Mine Workers of America 1992 Benefit Plan;
Trustee of the United Mine Workers of America 1993
Benefit Plan; ROBERT T. WALLACE, Trustee of the United
Mine Workers of America 1992 Benefit Plan

MICHAEL H. HOLLAND; MARTY D. HUDSON;
THOMAS F. CONNORS; ROBERT T. WALLACE,

Third-Party-Plaintiffs

v.

BRUSH VALLEY COAL COMPANY; LADY JANE
COLLIERIES, INC.; INTERSTATE ENERGY COMPANY;
PEMICO, INC.,

Third-Party-Defendants
PENNSYLVANIA MINES CORPORATION; LADY JANE
COLLIERIES, INC. and INTERSTATE ENERGY COMPANY,

Appellants

PENNSYLVANIA MINES CORPORATION

v.

MICHAEL H. HOLLAND, Trustee of the United Mine
Workers of America 1974 Pension Plan; Trustee of the
United Mine Workers of America 1992 Benefit Plan;
Trustee of the United Mine Workers of America 1993
Benefit Plan; DONALD E. PIERCE, JR., Trustee of the
United Mine Workers of America 1974 Pension Plan;
Trustee of the United Mine Workers of America 1993
Benefit Plan; ELLIOT A. SEGAL, Trustee of the United
Mine Workers of America 1974 Pension Plan; Trustee of
the United Mine Workers of America 1993 Pension Plan;
JOSEPH J. STAHL, II, Trustee of the United Mine
Workers of America 1974 Pension Plan; MARTY D.
HUDSON, Trustee of the United Mine Workers of America
1992 Benefit Plan; THOMAS F. CONNORS, Trustee of the
United Mine Workers of America 1992 Benefit Plan;
Trustee of the United Mine Workers of America 1993
Benefit Plan; ROBERT T. WALLACE, Trustee of the United
Mine Workers of America 1992 Benefit Plan

MICHAEL H. HOLLAND; MARTY D. HUDSON;
THOMAS F. CONNORS; ROBERT T. WALLACE,

Third-Party-Plaintiffs

Third-Party-Defendants

UNITED MINE WORKERS OF AMERICA 1992 BENEFIT
PLAN* and its trustees, & MICHAEL H. HOLLAND;
ELLIOTT A. SEGAL; MARTY D. HUDSON and
A. FRANK DUNHAM,*

Appellants

(Pursuant to Rule 12(a), F.R.A.P.)

ON APPEAL FROM
THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

                                 2
(Civ. No. 97-00042-j)
District Judge: The Honorable D. Brooks Smith

Argued: July 13, 1999

Before: GREENBERG and ALITO, Circuit Judges, and
ROSENN, Senior Circuit Judge

(Opinion Filed: November 22, 1999)

       PENNSYLVANIA POWER & LIGHT
        COMPANY
       ANDREW K. WILLIAMS
       Two North 9th Street
       Allentown, PA 18101

       BABST, CALLAND, CLEMENTS
        & ZOMNIR
       DAVID J. LAURENT (ARGUED)
       Two Gateway Center
       8th Floor
       Pittsburgh, PA 15222

       Counsel for Appellant and Cross-
       Appellees, Pennsylvania Mines
       Corporation, Brush Valley Coal Co.,
       Lady Jane Collieries, Interstate
       Energy and Pemico, Inc.

                               3
       MORGAN, LEWIS & BOCKIUS
       PETER BUSCEMI
       MARILYN L. BAKER (ARGUED)
       1800 M Street, N.W.
       Washington, D.C. 20036

       Counsel for Appellees, Michael H.
       Holland, Trustee of the United Mine
       Workers of America 1974 Pension
       Plan; Trustee of the United Mine
       Workers of America 1992 Benefit
       Plan; Trustee of the United Mine
       Workers of America 1993 Benefit
       Plan, Donald E. Pierce, Jr., Trustee of
       the United Mine Workers of America
       1974 Pension Plan; Trustee of the
       United Mine Workers of America
       1993 Benefit Plan, Elliott A. Segal,
       Trustee of the United Mine Workers
       of America 1974 Plan; Trustee of the
       United Mine Workers of America
       1993 Pension Plan, Joseph Stahl, II,
       Trustee of the United Mine Workers
       of America 1974 Pension Plan, Marty
       D. Hudson, Trustee of the United
       Mine Workers of America 1992
       Benefit Plan, Thomas F. Connors,
       Trustee of the United Mine Workers
       of America 1992 Benefit Plan;
       Trustee of the United Mine Workers
       of America 1993 Benefit Plan, Robert
       Wallace, Trustee of the United Mine
       Workers of America 1992 Benefit
       Plan

OPINION OF THE COURT

PER CURIAM:

Pennsylvania Mines Corporation ("PMC") appeals a
judgment declaring it responsible for providing health
benefits for certain of its former employees, coal miners

                               4
who are now disabled. The main issue in this appeal is
whether these miners are eligible to receive health benefits
under the Coal Industry Retiree Health Benefit (Coal) Act of
1992, 26 U.S.C.A. SS 9701-22 (West Supp. 1999). The chief
issue before us was addressed in recent decisions of the
Fourth and District of Columbia Circuits. See Penn Allegh
Coal Co. v. Holland, 183 F.3d 860 (D.C. Cir. 1999); Holland
v. Big River Minerals Corp., 181 F.3d 597 (4th Cir. 1999).
We follow these decisions and affirm the judgment of the
District Court.

I.

A.

The provision of pension and health benefits to coal
miners has a long and involved history, which has been
chronicled by both the Supreme Court, see Eastern
Enterprises v. Apfel, 118 S. Ct. 2131 (1998) (plurality
opinion), and by various courts of appeals, see, e.g., Anker
Energy Corp. v. Consolidation Coal Co., 177 F.3d 161 (3d
Cir. 1999); Holland v. Big River Minerals Corp., 181 F.3d
597 (4th Cir. 1999). Because an understanding of the labor
agreements governing mine workers' health and pension
benefits provides important background information, we
summarize them briefly below.

In 1947, the United Mine Workers of America ("UMWA")
and the Bituminous Coal Operators' Association ("BCOA"),
a multiemployer group of coal producers, agreed upon the
first of a series of National Bituminous Coal Wage
Agreements ("NBCWA's") to settle a nationwide coal strike.
See, e.g., Eastern Enterprises, 118 S. Ct. at 2137; Anker
Energy Corp., 177 F.3d at 164; Unity Real Estate Co. v.
Hudson, 178 F.3d 649, 653 (3d Cir. 1999). These NBCWA's
set the terms and conditions of employment in the coal
industry and provided health and pension benefits for
miners. See Anker Energy Corp., 177 F.3d at 164. The 1947
NBCWA was modified in 1950. Both the 1947 and the 1950
NBCWA's were financed by a per-ton levy on coal produced
by signatory operators--that is, those bituminous coal
producers who, through the BCOA, were subject to the

                                5
NBCWA. Neither agreement promised specific benefits;
rather, the benefits were subject to cancellation or change
depending on the discretionary judgment of the NBCWA's
trustees. See Eastern Enterprises, 118 S. Ct. at 2138; Anker
Energy Corp., 177 F.3d at 165.

The 1950 NBCWA remained largely unaltered until 1974,
when, partially in response to the Employee Retirement
Income Security Act (ERISA) of 1974, 29 U.S.C. S 1001 et
seq., the UMWA and the BCOA negotiated a new
agreement. See Eastern Enterprises, 118 S. Ct. at 2139.
The new NBCWA created four trusts, two to deliver pension
benefits to miners and two to deliver non-pension benefits,
such as health care coverage, to miners. Under the new
agreement, the UMWA 1950 Benefit Plan and Trust (the
"1950 Plan") provided non-pension benefits to miners who
retired before January 1, 1976, while the UMWA 1974
Benefit Plan and Trust (the "1974 Plan") provided non-
pension benefits to miners who either were active or who
had retired after 1975. See id. Unlike the earlier NBCWAs,
the 1974 Plan provided for lifetime medical benefits for
retired miners. See id.

The increased expense that accompanied the provision of
lifetime medical benefits, combined with a decrease in coal
revenues as alternate energy sources developed, created
financial problems for both the 1950 and 1974 Plans. See
id. at 2140. The next NBCWA, executed in 1978, altered the
financing scheme that governed the 1950 and 1974 Plans
by assigning responsibility individually to signatory
employers for the health care of their own active and retired
employees. As a result, coal operators subject to the 1978
NBCWA, such as PMC in this case, created their own
individual employer plans ("IEP's") to provide benefits for
their employees. The 1974 Plan remained in effect, but only
to cover "orphan" retirees -- those miners whose employers
were no longer in business in 1978. Id.; Anker Energy
Corp., 177 F.3d at 165.

Despite these financial modifications, the 1978 NBCWA
and subsequent agreements soon experienced financial
difficulties. In 1992, prompted by a lengthy strike against
the Pittston Coal Company, Congress passed the Coal Act
to "identify persons most responsible for plan liabilities in

                               6
order to stabilize plan funding and allow for the provision
of health care benefits to such retirees." Pub. L. No. 102-
486, S 19142(a)(2), Stat. 2776, 3037 (1992) (quoted in Big
River Minerals Corp., 181 F.3d at 601).

To accomplish this goal, the Coal Act legislates three
major changes in the structure of health benefits for
miners. First, it consolidates the 1950 and 1974 Plans in
the UMWA Combined Benefit Fund (the "Combined Fund").
See 26 U.S.C.A. S 9702(a)(2). This fund provides health and
death benefits to coal industry retirees who, as of July 20,
1992, were eligible to receive and were receiving benefits
from the 1950 or 1974 Plans. See 26 U.S.C.A.S 9703(a), (f);
Big River Minerals Corp., 181 F.3d at 601.

Second, the Coal Act requires signatories to the 1978 and
subsequent NBCWAs to maintain coverage through their
IEP's for two classes of employees. The first class is
comprised of "any individual who, as of February 1, 1993
[was] receiving retiree health benefits from an individual
employer plan maintained pursuant to a 1978 or
subsequent coal wage agreement." 26 U.S.C.A.S 9711(a).
The second class is comprised of

       "any individual who, as of February 1, 1993,[was] not
       receiving retiree health benefits under the individual
       employer plan maintained by the last signatory
       operator pursuant to a 1978 or subsequent coal wage
       agreement, but ha[d] met the age and service
       requirements for eligibility to receive benefits under
       such plan as of such date."

26 U.S.C.A. S 9711(b)(1). Miners who met the age and
service requirements for eligibility to receive benefits under
an IEP as of February 1, 1993, but who were not receiving
such benefits, had to retire by September 30, 1994, to be
eligible for coverage pursuant to the Coal Act. Id. ("This
paragraph shall not apply to any individual who retired
from the coal industry after September 30, 1994 . . . .").
Those who meet the eligibility requirements of
subparagraph (a) or subparagraph (b) are guaranteed
coverage "for as long as the last signatory operator (and any
related person) remains in business." 26 U.S.C.A.S 9711(a),
(b). The Coal Act clarifies that "a person shall be considered

                                7
to be in business if such person conducts or derives
revenue from any business activity, whether or not in the
coal industry." 26 U.S.C.A. S 9701(c)(7).

Finally, the Coal Act establishes the 1992 UMWA Benefit
Plan (the "1992 Plan") to provide coverage to two classes of
eligible beneficiaries. The first class consists of any
individual who "but for the enactment of [the Coal Act]
would be eligible to receive benefits from the 1950 UMWA
Benefit Plan or the 1974 UMWA Benefit Plan, based upon
age and service earned as of February 1, 1993." 26 U.S.C.A.
S 9712(b)(2)(A). The second class consists of any individual
"with respect to whom coverage is required to be provided
[by an IEP], but who does not receive such coverage from
the applicable last signatory operator . . . ." 26 U.S.C.A.
S 9712(b)(2)(B). The Coal Act provides a mechanism for the
1992 Plan to recover premiums from the appropriate IEP if
the IEP improperly denies coverage and the 1992 Plan
provides coverage pursuant to S 9712(b). 26 U.S.C.A.
S 9712(d). In no event, however, does the statutory coverage
of the 1992 Plan extend to individuals who retired from the
coal industry after September 30, 1994. See 26 U.S.C.A.
S 9712(b).

The final piece of the coverage puzzle is the 1993 UMWA
Benefit Plan (the "1993 Plan"), which was created not by
statute, but rather through collective bargaining. 1 The 1993
Plan provides benefits to any individual who "would be
eligible to receive benefits from the 1974 Benefit Plan but
for the passage of the Coal Act, is not entitled to benefits
under the Coal Act, and whose last signatory employer was
no longer deriving revenue from the production of coal,"
App. at 205, on December 16, 1993, see App. at 203, 206.
_________________________________________________________________

1. As Congress recognized when it passed the Coal Act, some retirees
would receive benefits through subsequent, private collective bargaining
agreements rather than through the mandatory terms of the Coal Act. 26
U.S.C.A. S 9711(e) ("The existence, level, and duration of benefits
provided to former employees of a last signatory operator (and their
eligible beneficiaries) who are not otherwise covered by this chapter and
who are (or were) covered by a coal wage agreement shall only be
determined by, and shall be subject to, collective bargaining, lawful
unilateral action, or other applicable law.").

                               8
B.

The primary issue in this case is whether PMC, through
the IEP it maintains, is responsible for providing health
benefits to eight miners who formerly were employed by
PMC. PMC withdrew from the coal business in 1992, but
was a signatory to the 1988 NBCWA, pursuant to which it
maintained an IEP. Though it withdrew from the coal
business, it still derives revenue from business activities,
and is therefore still considered "in business" for purposes
of determining its obligations under the Coal Act. 26
U.S.C.A. S 9701(c)(7).

Six of the eight miners at issue here became disabled
because of an on-the-job accident (hereafter, "disability
pensioners"), and the remaining two became disabled as a
result of accidents suffered outside of the job premises
(hereafter, "disabled miners"). The disability pensioners
became disabled before September 30, 1994, but did not
actually file their disability pension applications until after
that date.

PMC denied coverage for all eight individuals. The 1992
Plan then provided health benefits to these individuals and,
pursuant to 26 U.S.C.A. S 9712(d), now seeks
reimbursement of the premiums for the coverage provided,
as well as an injunction directing PMC to provide coverage
pursuant to S 9711(b)(1).

PMC argues that it is not obligated to provide health
benefits to either the disability pensioners or the disabled
miners because: (1) their pensions are not based on having
met age and service criteria as of February 1, 1993, but,
instead, are based on having become disabled; and (2) in
any event, they did not retire--which PMC argues requires
them to have filed their pension applications--until after
the September 30, 1994, cutoff for eligibility set forth in
SS 9711(b), 9712(b). PMC claims instead that the miners at
issue should receive benefits from the 1993 Plan and seeks
an injunction directing the 1992 Plan to cease from
"diverting individuals who are properly beneficiaries of the
1993 Benefit Plan" to PMC's IEP or to the 1992 Plan. App.
at 50. PMC further argues that even if the disability
pensioners are entitled to health benefits, the disability
miners are not.

                               9
The District Court rejected these arguments and held
that PMC was responsible for providing benefits for the
miners. The District Court, however, declined to issue an
injunction ordering PMC to provide coverage, because, in
the District Court's view, the criteria necessary for the
issuance of an injunction had not been satisfied. The
District Court also dismissed the complaint against the
1993 Plan for failure to state a claim upon which relief
could be granted.

PMC appealed from the order declaring that the Coal Act
covered the disability pensioners and disabled miners. It
also appealed from the District Court's order dismissing the
complaint against the 1993 Plan. The 1992 Plan cross-
appealed from the order denying a permanent injunction
directing PMC to provide the benefits in question.

II.

The principal issue before us concerns the interpretation
of 26 U.S.C. SS 9711-12.2 Section 9711 describes the
"continued obligations of individual employer plans" to
provide retiree health benefits to former employees.
Subsection (a), which is not at issue in this case, provides
for continued coverage by the IEP for any individual who,
as of February 1, 1993, was already receiving benefits from
the IEP. Subsection (b)(1), which the 1992 Plan contends
obligates PMC to provide coverage, states in pertinent part:

       (b) Coverage of eligible recipients. (1) In general. The
_________________________________________________________________

2. This appeal raises issues of statutory interpretation subject to
plenary
review. Carver v. Foerster, 102 F.3d 96, 99 (3d Cir. 1996). We reject the
1992 Plan's suggestion that its position on coverage is entitled to the
deferential standard of review set forth in Firestone Tire & Rubber Co. v.
Bruch, 489 U.S. 101, 111 (1989) (noting that, under trust law principles,
when an ERISA plan confers discretion upon plan trustees to make
eligibility determination, appellate review is for abuse of discretion).
In
this case, whatever discretion the 1992 Plan Trustees have in making
eligibility determinations is bounded by the mandatory terms of the Coal
Act. The eligibility determination here is whether the Coal Act provides
coverage for disability pensioners and disabled miners. This is a question
of pure statutory interpretation over which appellate review is plenary.

                               10
       last signatory operator3 of any individual who, as of
       February 1, 1993, is not receiving retiree health
       benefits under the individual employer plan maintained
       by the last signatory operator pursuant to a 1978 or
       subsequent coal wage agreement, but has met the age
       and service requirements for eligibility to receive
       benefits under such plan as of such date, shall, at
       such time as such individual becomes eligible to
       receive benefits under such plan, provide health
       benefits coverage to such individual and the
       individual's eligible beneficiaries which is described in
       paragraph (2). This paragraph shall not apply to any
       individual who retired from the coal industry after
       September 30, 1994, or any eligible beneficiary of such
       individual.

26 U.S.C.A. S 9711(b)(1) (emphasis added). Section 9712(b)
describes the class of retirees eligible to receive benefits
from the 1992 Plan:

       (b) Coverage Requirement. (1) In general. The 1992
       UMWA Benefit Plan shall only provide health benefits
       coverage to any eligible beneficiary who is not eligible
       for benefits under the Combined Fund and shall not
       provide such coverage to any other individual.

       (2) Eligible beneficiary. For purposes of this section,
       the term "eligible beneficiary" means an individual who
       --

       (A) but for the enactment of this chapter, would
       be eligible to receive benefits from the 1950 UMWA
       Benefit Plan or the 1974 UMWA Benefit Plan,
       based upon age and service earned as of
       February 1, 1993; or

       (B) with respect to whom coverage is required to
       be provided under section 9711, but who does not
_________________________________________________________________

3. 26 U.S.C.A. S 9701(c)(4) defines "last   signatory operator" as meaning,
"with respect to a coal industry retiree,   a signatory operator which was
the most recent coal industry employer of   such retiree." "Signatory
operator" means "a person which is or was   a signatory to a coal wage
agreement." 26 U.S.C.A. S 9701(c)(1).

                               11
       receive such coverage from the applicable last
       signatory operator or any related person,

       and any individual who is eligible for benefits by
       reason of a relationship to an individual described in
       subparagraph (A) or (B). In no event shall the 1992
       UMWA Benefit Plan provide health benefits coverage to
       any eligible beneficiary who is a coal industry retiree
       who retired from the coal industry after September 30,
       1994, or any beneficiary of such individual.

26 U.S.C.A. S 9712(b) (emphasis added).

PMC argues that, under the plain language of these
provisions, the disability pensioners and miners are not
covered because their eligibility was not based on meeting
age and service requirements but was rather based solely
on their having become disabled. The Trustees, on the
other hand, contend that the statutory language may be
read to mean only that the retiree must have met "whatever
age or service requirements were applicable to the
particular kind of pension he or she received (if any)."
Appellees' Br. at 27.

Since the time of the District Court's decision and the
briefing in this case, the Fourth and District of Columbia
Circuits have considered these alternative interpretations,
and both courts have rejected the interpretation now
advanced by PMC. Both courts acknowledged that this
interpretation was reasonable, but both concluded that the
Trustees' reading of the statutory language was also
sufficiently plausible to render that language ambiguous.
The District of Columbia Circuit, agreeing with the Fourth
Circuit's approach, wrote:

       The plausibility of these competing interpretations
       underscores the ambiguity of the statute we are asked
       to apply. In such instances, it becomes necessary for a
       court to look to "the intent of Congress as revealed in
       the history and purposes of the statutory scheme." . . .

       The history and purposes of the Coal Act . . .
       persuade us that the Trustees have the better part of
       the statutory argument. As the Fourth Circuit observed
       in a recent case presenting the identical question
       concerning the scope of section 9711(b),

                                12
       [t]he historical background leading to the
       enactment of the Coal Act makes clear that
       Congress intended to provide coal industry retirees
       with the lifetime benefits they had been promised.
       Since coal workers had been promised health
       benefits in the event of their retirement, whether
       that retirement resulted from a disability or was
       based solely on their satisfaction of age and service
       requirements, we conclude that Congress intended
       that coal industry workers who retired as a result
       of a disability would be eligible for benefits under
       S 9711(b)(1) and S 9712(b)(2).

       Holland v. Big River Minerals Corp., 181 F.3d 597,
       60[3] (4th Cir. 1999).

Penn Allegh Coal Co., 183 F.3d at 864 (citations omitted).

Although we see considerable merit in PMC's position
and regard the question before us as close, we follow the
decisions and adopt the reasoning of the Fourth and
District of Columbia Circuits. We thus hold thatSS 9711-12
may apply to coal industry workers who retired as a result
of disability.

III.

PMC next argues that the disability pensioners are not
eligible under SS 9711 and 9712 in any event because they
did not retire--that is, file their pension applications--
before September 30, 1994. The Trustees contend, however,
that a disability pensioner should be deemed to have retired
on the date the disability occurs. The Trustees note that the
Coal Act does not expressly require that a miner apply for
a pension in order to be regarded as "retired," and the
Trustees point out that the dictionary definition of the term
"retired" does not refer to such a requirement. The Trustees
further note that because a certification of total and
permanent disability by the Social Security Administration
is a prerequisite for a disability pension, and because the
process of obtaining such a certification "can take upwards
of several years," Appellees' Br. at 37 n.12, PMC's
interpretation would result in "a `gap' in health benefits
coverage solely because some period of time elapsed

                                13
between a person's disability (and the resulting involuntary
cessation of work) and the date the person applied for
benefits," id. at 37. The Trustees maintain that Congress
did not want to produce such a result. See id . at 37.

The Fourth Circuit considered this question in Big River
Minerals Corp. and wrote:

       The plain meaning of the word "retired" is"withdrawn
       from or no longer occupied with one's business or
       profession." The Random House College Dictionary
       1127 (rev. ed. 1980). The plain meaning of the word
       "retired," therefore, does not encompass only those
       individuals who receive, or have applied for, pension
       benefits. Thus, we reject Coal Companies' argument
       that only those individuals who filed applications for
       retirement benefits as of September 30, 1994 are
       eligible for coverage under S 9711(b)(1) and
       S 9712(b)(2).

181 F.3d at 604.

We follow the Fourth Circuit on this point. The statutory
language provides no indication how retirement should be
defined. Notably, there is no suggestion in the statutory
text that a permanently and totally disabled retiree cannot
be deemed retired until after he submits his application for
retirement benefits. Fixing the date of retirement for a
permanently and totally disabled employee when he applies
for pension benefits may in many cases be unrealistic and
unfair because such an employee may be so physically or
mentally disabled as to be unable to apply for pension
benefits until some later period or elapse of time. On the
other hand, aligning the retirement date to the onset of
permanent and total disability is a fair, clear and pragmatic
mechanism for ensuring that persons claiming pension
benefits are not bogus retirees. By definition, a person can
no longer work if he or she is permanently and totally
disabled. We therefore hold that the disabled pensioners
retired on the date when they became totally and
permanently disabled.

IV.

The remaining issues in this appeal do not require
lengthy discussion.

                               14
A. PMC contends that, even if the District Court was
correct with respect to the disability pensioners, the
disabled miners cannot be eligible beneficiaries under
S 9712(b). PMC argues that "when these disabled miners
become old enough to retire, they will receive age and
service pensions based on an age attained and service
earned after February 1, 1993," and they will therefore "fall
outside of the criteria established for age and service
pensioners" set forth in a notice issued by the 1992 Plan
regarding eligibility criteria under SS 9711(b) and 9712
(b)(2). Appellants' Br. at 35-36 (emphasis in original).
Among other things, that notice stated that "[t]he miner
must have been age and service eligible to receive a pension
as of February 1, 1993." App. at 209. The Trustees respond
that "[t]he fact that these individuals may later become
eligible for pensions in no way affects their eligibility for
health care under the Coal Act, because their health care
eligibility is not based on receipt of a pension in the first
place." Appellees' Br. at 44 (emphasis omitted).

We agree with the Trustees. The disabled miners fall
within SS 9711(b) and 9712(b)(2) because they were eligible
to receive health benefits under the IEP and had
"withdrawn from" their coal mining jobs by the cutoff date.
Big River Minerals Corp., 181 F.3d at 604 (internal
quotations omitted). The fact that they might subsequently
become eligible for age and service pensions does not take
them outside the coverage of these provisions. The notice to
which PMC refers was obviously not drafted with the
special situation of disabled miners in mind.

B. PMC appeals the District Court's dismissal of the
complaint insofar as it pertained to the 1993 Plan. The
District Court dismissed the complaint against the 1993
Plan because the complaint failed to allege any act or
omission on the part of the 1993 Plan that affected PMC.
We agree that the complaint fails to state a viable claim
against the 1993 Plan.

The 1993 Plan has neither admitted nor denied coverage
of the miners at issue here because the 1992 Plan has
taken responsibility for providing health benefits to them,
and lack of eligibility under the Coal Act is a prerequisite to
coverage under the 1993 Plan. The 1993 Plan has not

                               15
taken any action that affects the legal interests of PMC. We
see no error, therefore, in the District Court's dismissal of
the complaint against the 1993 Plan.

C. The 1992 Plan cross-appeals the District Court's
denial of permanent injunctive relief. On appeal, PMC has
conceded that permanent injunctive relief is proper if its
interpretation of the statutory provisions discussed above is
rejected. See PMC Reply Br. and Cross-Appellees Br. at 14
n.3. We therefore reverse the decision of the District Court
insofar as it denied permanent injunctive relief and remand
for the entry of an order awarding such relief.

V.

In sum, we affirm the decision of the District Court
except insofar as it denied the 1992 Plan's application for
a permanent injunction. We reverse that portion of the
decision and remand for further proceedings.

A True Copy:
Teste:

       Clerk of the United States Court of Appeals
       for the Third Circuit

                               16